Dissent of

Judge Mills.
The court is directed to quash every fee bill Issued for services “ not actually rendered.” These Words are used in opposition to services legally i’en■dered, or those which might be plausibly made by construction of law. Fee bills for constructive services, not rendered in fact, was the evil which the legislature intended to remedy, and on which the act inflicts a penalty. This fee bill is one of that character. It is a constructive right — a legal claim —and one for which the services were never actually rendered; I, therefore, do not feel myself authorized to sanction it by construction; and conceive' *22that fee bills, where the services were not rendered in fact, cannot be recovered.
Crittenden and Wicldiffe, for plaintiffs; Chinn, Ilag-' gin and Loughborough, for defendants.